People v Styles (2017 NY Slip Op 07489)





People v Styles


2017 NY Slip Op 07489


Decided on October 26, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 26, 2017

107818

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vNICHOLAS B. STYLES, Appellant.

Calendar Date: September 8, 2017

Before: McCarthy, J.P., Egan Jr., Lynch, Devine and

	 Pritzker, JJ.

David E. Butler, Vestal, for appellant.
Weeden A. Wetmore, District Attorney, Elmira (Damian M. Sonsire of counsel), for respondent.

McCarthy, J.P.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered May 18, 2015, upon a verdict convicting defendant of the crimes of aggravated unlicensed operation of a motor vehicle in the first degree and driving while ability impaired.
Defendant was convicted after trial of aggravated unlicensed operation of a motor vehicle in the first degree and driving while ability impaired. He now argues that the prosecutor's summation exceeded the bounds of appropriate comment, thereby depriving him of a fair trial. This argument is largely unpreserved because at trial defendant objected to only one of the comments that he now attacks (see People v Wynn, 149
AD3d 1252, 1255 [2017], lv denied 29 NY3d 1136 [2017]; People v Rivera, 124 AD3d 1070, 1074-1075 [2015], lvs denied 26 NY3d 971 [2015]; People v Hawkins, 110 AD3d 1242, 1243-1244 [2013], lv denied 22 NY3d 1041 [2013]). Considering that County Court sustained the sole objection, that comment did not deprive defendant of a fair trial. Although defendant complains that the court did not give any limiting instructions, none were requested, rendering this contention unpreserved as well. In relation to these unpreserved arguments, we decline to take corrective action in the interest of justice. Accordingly, we affirm.
Egan Jr., Lynch, Devine and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed.